Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention Group I (claims 1-15) in the reply filed on 3/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2021.

Specification
The disclosure is objected to because of the following informalities: 
In page 18, ¶ [0041], the recitation “the second inorganic insulating layer 124b” should be “the second inorganic insulating layer 124c” because the reference character 124b has been used to designate the organic insulating layer. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura US 2003/0164674 A1 (cited in PTO-1449 filed on 6/26/2019).
s
    PNG
    media_image1.png
    430
    1110
    media_image1.png
    Greyscale

In re claim 1, Imamura discloses (e.g. FIGs. 1-4, 13, 17-19) a display device 1,201 comprising: 
a plurality of pixels A (FIG. 1) arranged on one surface (top surface) of a substrate 2 within a display region 11a, each of the plurality of pixels A including a light emitting element (see FIG. 1); 
a partition wall layer 112b,14a,214a-1,214a-2, 214a-3 (see FIGs. 3 & 13) including a first partition wall 112b,214a1 (FIG. 3), a second partition wall 214a-2 (FIG. 13) and a third partition wall 214a-3 (FIG. 13); 
a sealing layer 14d,14C,214d,214C arranged on the plurality of pixels and the partition wall layer, the sealing layer 14d,14C,214d,214C including a first inorganic insulating layer 14d1,214d1, an organic insulating layer 14C2,214C2- and a second inorganic insulating layer 14d2,214d2; 
3 and/or 214d3-- (FIG. 13) arranged on the sealing layer; and 
a plurality of connection terminals 130 (FIG. 4) exposed from the protective layer; 
wherein 
the first partition wall 112b, 214a1 (FIG. 3) surrounds each of the plurality of pixels A; 
the second partition wall 14a,214a-2 surrounds the display region 11a (¶ 112); 
the third partition wall 214a-3 (fig. 13) surrounds the outside of the second partition wall 214a-2; 
a groove part is included between the second partition wall 214a-2 and the third partition wall 214a-3 (¶ 151); 
the organic insulating layer 14C2,214C2 is arranged on the first inorganic insulating layer 14d1,214d1; 
the second inorganic insulating layer 14d2,214d2 is arranged on the organic insulating layer 14C2,214C2; 
an end part of the organic insulating layer 14C2,214C2 is arranged between the first partition wall 112b, 214a1 and the second partition wall 214a-2 or on the second partition wall 214a-2; and 
an end part of the first inorganic insulating layer 14d1,214d1, the second inorganic insulating layer 14d2,214d2 and the protective layer 214C3-,214d3-- are each arranged further to the outside than an end part of the second partition wall 214a-2.

In re claim 2, Imamura discloses (e.g. FIG. 13) wherein a film thickness of the protective layer 214C3,214d3-- on the groove part (between 214a2 and 214a3) is thicker than a film thickness of the protective layer 214C3,214d3-- on the second partition wall 214a2 and on the third partition wall 214a2.

1 of the first inorganic insulating layer 214d1 and an end part 114e2 of the second inorganic insulating layer 214d2 are each arranged on the third partition wall 214a3- respectively (a portion on along the edge are formed on the third partition wall 214a3-). Alternatively, Imamura teaches in FIG. 19 a groove between a second partition wall 14a and a third partition wall 414a, and wherein an end part of the first inorganic insulating layer 14d1 and an end part of the second inorganic insulating layer 14d2 are each arranged on the groove part respectively.

In re claim 4, Imamura discloses (e.g. FIG. 13) wherein either an end part 114e1 of the first inorganic insulating layer 214d1 and an end part 114e2 of the second inorganic insulating layer 214d2 are arranged on the third partition wall 214a3- (a portion on along the edge are formed on the third partition wall 214a3-).

In re claim 5, Imamura discloses (FIG. 19) a groove between a second partition wall 14a and a third partition wall 414a, and wherein either of an end part of the first inorganic insulating layer 14d1 and an end part of the second inorganic insulating layer 14d2 are arranged on the groove part.

In re claim 6, Imamura discloses (e.g. FIG. 13) wherein an end part 114e1 of the first inorganic insulating layer 214d1, an end part 114e2 of the second inorganic insulating layer 214d2 and end part 114e3 of the protective layer 214d3-- have a coplanar surface.

In re claim 7, Imamura discloses (e.g. FIG. 13) the first inorganic insulating layer 214d1 and the second inorganic insulating layer 214d2 are in direct contact further to the outside than an end part 214C2 of the organic insulating layer.

1 and the second inorganic insulating layer 214d2 are in direct contact at an end part of the organic insulating layer 214C2.

In re claim 9, Imamura discloses (e.g. FIG. 3) wherein the light emitting element is stacked with a first electrode 111, a light emitting layer 110 and a second electrode 12 from the substrate side, and the first partition wall 112b covers a periphery edge of a surface on the light emitting layer side of the first electrode 111.

In re claim 10, Imamura discloses (e.g. FIG. 3) wherein the partition wall layer further includes a planarized insulating layer 284 (portion of 284 under 112b,14a) arranged on a lower layer than the light emitting element.

In re claim 11, Imamura discloses (e.g. FIG. 13) wherein the third partition wall 214a3 has a maximum film thickness of 1 μm or more and 5 μm or less (e.g. 2 µm, ¶ 113,119).

In re claim 12, Imamura discloses (e.g. FIG. 13) the second partition wall 14a,214a2 has a maximum film thickness of 1 μm or more and 5 μm or less (e.g. 2 µm, ¶ 113,119).

In re claim 13, Imamura discloses (e.g. FIG. 13) wherein a gap d in a direction parallel to one surface of the substrate between the first partition wall 214a1 and the second partition wall 214a2 is 10 μm or more and 500 μm or less (10-300 µm, ¶ 151).

In re claim 14, Imamura discloses (e.g. FIG. 13) wherein a gap d in a direction parallel to one surface of the substrate between the second partition wall 214a2 and the third partition wall 214a3 is 10 μm or more and 500 μm or less (10-300 µm, ¶ 151).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura as applied to claim 1 above, and further in view of Izumi US 2010/0320909 A1.
In re claim 15, Imamura discloses the claimed invention including closed looped peripheral bank structures 14a,214a1,214a2,214a3 (FIG. 3 & 13), wherein element 214a2 teaches the claimed second partition wall. Imamura does not explicitly disclose the bank structure 214a2 has a width of 5 μm or more and 200 μm or less.
However, Izumi teaches (e.g. FIGs. 3A-3B) a display device comprising an annular blocking structure between B’1 and B’2 for blocking the end of organic layer 109, wherein blocking structure has width corresponding to the spacing between B’1 and B’2, and B’1 and B’2 are spaced at a distance of 20 µm (¶ 67). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Imamura’s bank structure 214a2 to have a width of 20 µm, satisfying the claimed range of 5 µm to 200 µm, as taught by Izumi to obtain a desired aspect ratio for forming a rigid structure that effectively blocks the organic resin layer to improve seal, without unnecessarily increasing the size of the display device. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0079564 A1 (FIG. 2) teaches blocking unit 150 in the peripheral area surrounding the display area.
US 2015/0091030 A1 (FIG. 2) teaches plural blocking structures 98,100,115, 160 formed in the peripheral region of the display.
US 2017/0237038 A1 (FIG. 6) teaches plural dams 640 formed in the peripheral region of the display.
US 2014/0131683 A1 (FIG. 7) teaches a display with partition wall pattern 110 surrounding the display area.
US 2017/0331058 A1 (FIG. 3) teaches plural dams 330,340,350 spaced apart by distance d2 by about 50 µm (¶ 78)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815